Exhibit 10.3


ELECTRO ENERGY, INC.


REGISTRATION RIGHTS AGREEMENT

        THIS REGISTRATION RIGHTS AGREEMENT, dated as of July 23, 2008 (this
“Agreement”), is made by and between Electro Energy, Inc., a Florida
corporation, with headquarters located at 30 Shelter Rock Road, Danbury,
Connecticut 06810 (the “Company”), and The Quercus Trust (the “Purchaser”).


W I T N E S S E T H:

        WHEREAS, upon the terms and subject to the conditions of the Warrant
Purchase Agreement, dated as of even date herewith, between the Company and the
Purchaser (the “Purchase Agreement”) (capitalized terms not otherwise defined
herein shall have the meanings ascribed to them in the Purchase Agreement), the
Company has agreed to issue and sell to the Purchaser a warrant (the “Warrant”)
and an option to purchase an additional warrant (the “Additional
Warrant”)(collectively, the “Transaction Warrants”);

        WHEREAS, the Company has agreed to issue the Warrant to the Purchaser
and to grant an option to purchase the Additional Warrant, and the Transaction
Warrants may be exercised for the purchase of shares of Common Stock (the
“Registrible Securities”) upon the terms and conditions of the Warrant; and

        WHEREAS, in order to induce the Purchaser to execute and deliver the
Purchase Agreement and the consideration called for therein, the Company has
agreed to provide certain registration rights under the Securities Act of 1933,
as amended, and the rules and regulations thereunder, or any similar successor
statute (collectively, the “Securities Act”), with respect to the Registrable
Securities (as defined below);

        NOW, THEREFORE, in consideration of the promises and the mutual
covenants contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Company and the
Purchaser hereby agree as follows:

        1.    Definitions. As used in this Agreement, the following terms shall
have the following meanings:

        (a)     “Closing Date” means the date of the final closing of the
purchase and sale of the Warrant.

        (b)     “Effective Date” means the date the SEC declares a Registration
Statement covering Registrable Securities and otherwise meeting the conditions
contemplated hereby to be effective.

        (c)     “Principal Trading Market” shall mean the Nasdaq Capital Market
or other national quotation system, The National Association of Securities
Dealers Inc.‘s Over-The-Counter Bulletin Board, the Pink Sheets, or a national
securities exchange.

--------------------------------------------------------------------------------



        (d)     “Register,” “Registered,” and “Registration” refer to a
registration effected by preparing and filing a Registration Statement or
Statements in compliance with the Securities Act and pursuant to Rule 415 under
the Securities Act or any successor rule providing for offering securities on a
continuous basis (“Rule 415”), and the declaration or ordering of effectiveness
of such Registration Statement by the United States Securities and Exchange
Commission (the “SEC”).

        (e)     “Registrable Securities” means the shares of Common Stock that
(i) are issuable upon exercise of the Transaction Warrants and (ii) may be
issued as the Periodic Amount, as set forth in Section 2(b) herein, provided
that all such shares shall cease to be Registrable Securities at such time as
they have been sold under a Registration Statement or pursuant to Rule 144 under
the Securities Act or otherwise or at such time as they are eligible to be sold
pursuant to Rule 144 (without volume limitations).

        (f)     “Registration Statement” means a registration statement of the
Company under the Securities Act covering Registrable Securities on Form S-3, if
the Company is then eligible to file using such form, and if not eligible, on
such other appropriate form.

        2.    Registration.

        (a)    Mandatory Registration. The Company shall prepare and file with
the SEC, as soon as possible after the Closing Date but no later than ninety
(90) days after the effective date of a registration statement that covers any
portion of the remaining Registrable Securities, as that term is defined in that
certain Registration Rights Agreement among the parties hereto, dated December
7, 2007 (the “2007 Registration Rights Agreement”) (the “Required Filing Date”),
a Registration Statement registering for resale by the Purchaser a number of
shares of Common Stock necessary for the Purchaser to sell the Registrable
Securities, but, subject to Section 3 (Rule 415) hereinbelow, in no event less
than that number of shares of Common Stock which would be issuable upon exercise
of the Warrant and the Additional Warrant, if applicable, at its initial
exercise price. The Registration Statement shall state that, in accordance with
Rule 416 and 457 under the Securities Act, it also covers such indeterminate
number of additional shares of Common Stock as may become issuable upon the
exercise of the Warrant and the Additional Warrant, if applicable, to prevent
dilution resulting from stock splits or stock dividends. The Company will use
its reasonable best efforts to cause such Registration Statement to be declared
effective. In addition, the Company shall promptly prepare and file with the SEC
(i) such amendments (including post-effective amendments) and supplements to
such Registration Statement or (ii) an additional Registration Statement in the
event that the original Registration Statement does not cover all of the shares
of Common Stock described above (including, without limitation, as a result of
the exercise of the Transaction Warrants).

2

--------------------------------------------------------------------------------



        (b)    Payments by the Company.

                (i)      Subject to Section 3 below, if the Registration
Statement covering the Registrable Securities is not filed with the SEC by the
Required Filing Date, the Company will make payment to the Purchaser in such
amounts and at such times as shall be determined pursuant to this Section 2(b).

                (ii)     If the Purchaser fails to respond to any SEC comment
letter regarding any Registration Statement within thirty (30) calendar days of
receipt (the “Required Response Date”), then the Company will make payments to
the Purchaser in such amounts and at such times as shall be determined pursuant
to this Section 2(b).

                (iii)    The amount (the “Periodic Amount”) to be paid by the
Company to the Purchaser shall be determined as of each Computation Date (as
defined below) and such Periodic Amount shall be equal to 2% of the outstanding
principal amount of that certain 10% Senior Secured Convertible Debenture,
issued to the Purchaser on December 7, 2007 (the “Debenture”), for the period
from the date following each of the relevant Required Filing Date or the
Required Response Date, as the case may be, to the first relevant Computation
Date, and thereafter to each subsequent Computation Date (prorated on a daily
basis if such period is less than thirty (30) days); provided, however, that
such Periodic Amounts shall cease after six (6) months from the initial
Computation Date. The parties acknowledge that the failure to comply on a timely
basis with the provisions related to both the Required Filing Date and the
Required Response Date would result in a maximum payment of twelve (12%) percent
of the then outstanding principal amount of the Debenture.

                (iv)     Each Periodic Amount will be payable by the Company,
and at the option of the Company, in cash or in shares of Common Stock (1) on
the day after the Required Filing Date or the Required Response Date, as the
case may be, and (2) each thirtieth day thereafter.

                (v)      The parties acknowledge that the damages which may be
incurred by the Purchaser if the Registration Statement is not filed by the
Required Filing Date or an SEC comment letter has not been responded to by a
Required Response Date, may be difficult to ascertain. The parties agree that
the Periodic Amounts represent a reasonable estimate on the part of the parties,
as of the date of this Agreement, of the amount of such damages.

                (vi)     Notwithstanding the foregoing, the amounts payable by
the Company pursuant to this provision shall not be payable to the extent any
delay in the filing of the Registration Statement or any delay in filing a
response to an SEC comment letter occurs because of an act of, or a failure to
act or to act timely by the Purchaser or its counsel.

3

--------------------------------------------------------------------------------



                (vii)    “Computation Date” means (A) the date which is the
earlier of (1) thirty (30) days after the Required Filing Date or Required
Response Date, as the case may be, or (2) the date after the Required Filing
Date on which the Registration Statement is filed (with respect to payments due
as contemplated by Section 2(b)(i) hereof) or the date after the Required
Response Date on which an SEC comment letter is responded to (with respect to
payments due as contemplated by Section 2(b)(ii) hereof), as the case may be,
and (B) each date which is the earlier of (1) thirty (30) days after the
previous Computation Date or (2) the date after the previous Computation Date on
which the Registration Statement is filed (with respect to payments due as
contemplated by Section 2(b)(i) hereof) or an SEC comment letter is responded to
(with respect to payments due as contemplated by Section 2(b)(ii) hereof), as
the case may be.

        3.    Rule 415.

        (a)     Notwithstanding anything to the contrary contained in this
Agreement, if the staff of the SEC (the “Staff”) or the SEC seeks to
characterize any offering pursuant to a Registration Statement filed pursuant to
this Agreement as constituting a primary offering of securities by or on behalf
of the Company, or in any other manner, such that the Staff or the SEC does not
permit such Registration Statement to become effective and used for resales in a
continuous at the market offering pursuant to Rule 415 under the Securities Act
by the Purchaser (or as otherwise may be acceptable to the Purchaser) without
being named therein as “underwriters” (a “Resale Registration Statement”), and
the Company has used its reasonable efforts to contest such determination, then
the Company shall have the right to reduce the number of Registrable Securities
to be included in such Registration Statement by the Purchaser, to the extent
that the Staff or the SEC shall permit such Registration Statement to become
effective as a Resale Registration Statement. In making such reduction, the
Company shall reduce the number of Registrable Securities to be included by all
holders on a pro rata basis (based upon the number of Registrable Securities
otherwise required to be included for each holder), unless the inclusion of
Registrable Securities by a particular holder or a particular type of holders is
the cause of the refusal by the Staff or the SEC to allow such Registration to
become effective as a Resale Registration Statement, in which event the
Registrable Securities held by such holder or type of holders shall be the only
Registrable Securities subject to reduction (and if by a set of holders on a pro
rata basis with respect to such holders or on such other basis as would result
in the exclusion of the least number of shares by all such holders). In
addition, if the Staff or the SEC the Purchaser to be identified as an
“underwriter” in order to permit such Registration Statement to become
effective, and the Purchaser does not consent to being so named as an
underwriter in such Registration Statement, then, in each such case, the Company
shall be entitled to reduce the total number of Registrable Securities to be
registered on behalf of the Purchaser, until such time as the Staff or the SEC
does not require such identification.

        (b)     If any reduction in the number of Registrable Securities
included in a Registration Statement is made pursuant to paragraph (a) above or
pursuant to Section 3(a) of the 2007 Registration Rights Agreement, then the
Purchaser shall have no claim against the Company as a result of such reduction
or any event or other delay or breach of this Agreement attributable primarily
to the refusal of the Staff or the SEC to permit such registration statement to
become effective as a Resale Registration Statement, nor shall any such
reduction entitle the Purchaser to require the Company to pay any amount
pursuant to Section 2(b) hereof or otherwise provide the basis for any claim by
the Purchaser against the Company pursuant to this Agreement, except to the
extent the Company fails to comply with this Section 3.

4

--------------------------------------------------------------------------------



        (c)     In the event of any reduction in Registrable Securities pursuant
to this Section 3, the Purchaser shall have the right, upon delivery of a
written request to the Company, to require the Company to file a Resale
Registration Statement under Rule 415 within 90 days after its receipt of such
request (subject to (i) any restrictions imposed by Rule 415, (ii) the Company’s
ongoing efforts to register the Registrible Securities, as that term is defined
in the 2007 Registration Rights Agreement or (iii) comments by the Staff or the
SEC) for resale by the Purchaser in a manner reasonably acceptable to the
Purchaser, and the Company shall following such request use its commercially
reasonable efforts to cause such registration statement to be declared and kept
effective in the same manner as otherwise contemplated in this Agreement for
Registration Statements hereunder (it being understood that the special demand
right under this sentence may be exercised by the Purchaser multiple times and
with respect to limited amounts of Registrable Securities to the extent
limitations are required in order to permit the resale thereof by the Purchaser
pursuant to a Resale Registration Statement as contemplated above).

        4.    Obligations of the Company. In connection with the registration of
the Registrable Securities, the Company shall do each of the following:

        (a)     Prepare promptly, and file with the SEC by the Required Filing
Date a Registration Statement with respect to not less than the number of
Registrable Securities provided in Section 2(a) above, and thereafter use its
reasonable best efforts to cause such Registration Statement relating to
Registrable Securities to become effective and keep the Registration Statement
effective at all times during the period (the “Registration Period”) continuing
until the earlier of (i) the date when the Purchaser may sell all Registrable
Securities under Rule 144 without volume or other restrictions or limits or (ii)
the date the Purchaser no longer owns any of the Registrable Securities, which
Registration Statement (including any amendments or supplements thereto and
prospectuses contained therein) shall not contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances in which
they were made, not misleading;

        (b)     Prepare and file with the SEC such amendments (including
post-effective amendments) and supplements to the Registration Statement and the
prospectus used in connection with the Registration Statement as may be
necessary to keep the Registration Statement effective at all times during the
Registration Period, and, during the Registration Period, comply with the
provisions of the Securities Act with respect to the disposition of all
Registrable Securities of the Company covered by the Registration Statement
until such time as all of such Registrable Securities have been disposed of in
accordance with the intended methods of disposition by the seller or sellers
thereof as set forth in the Registration Statement;

5

--------------------------------------------------------------------------------



        (c)     Permit a single firm of counsel designated by the Purchaser to
review, at the Purchaser’s expense, the Registration Statement and all
amendments and supplements thereto a reasonable period of time (but not less
than three (3) business days) prior to their filing with the SEC, and not file
any document in a form to which such counsel reasonably objects, at Purchaser’s
expense;

        (d)     Notify the Purchaser’s counsel and any managing underwriters
immediately (and, in the case of (i)(A) below, not less than three (3) business
days prior to such filing) and (if requested by any such person) confirm such
notice in writing no later than one (1) business day following the day (i)(A)
when a Prospectus or any Prospectus supplement or post-effective amendment to
the Registration Statement is proposed to be filed; (B) whenever the SEC
notifies the Company whether there will be a “review” of such Registration
Statement; (C) whenever the Company receives (or a representative of the Company
receives on its behalf) any oral or written comments from the SEC in respect of
a Registration Statement (copies or, in the case of oral comments, summaries of
such comments shall be promptly furnished by the Company to the Purchasers); and
(D) with respect to the Registration Statement or any post-effective amendment,
when the same has become effective; (ii) of any request by the SEC or any other
Federal or state governmental authority for amendments or supplements to the
Registration Statement or Prospectus or for additional information; (iii) of the
issuance by the SEC of any stop order suspending the effectiveness of the
Registration Statement covering any or all of the Registrable Securities or the
initiation of any proceedings for that purpose; (iv) if at any time any of the
representations or warranties of the Company contained in any agreement
(including any underwriting agreement) contemplated hereby ceases to be true and
correct in all material respects; (v) of the receipt by the Company of any
notification with respect to the suspension of the qualification or exemption
from qualification of any of the Registrable Securities for sale in any
jurisdiction, or the initiation or threatening of any proceeding for such
purpose; and (vi) of the occurrence of any event that to the best knowledge of
the Company makes any statement made in the Registration Statement or Prospectus
or any document incorporated or deemed to be incorporated therein by reference
untrue in any material respect or that requires any revisions to the
Registration Statement, Prospectus or other documents so that, in the case of
the Registration Statement or the Prospectus, as the case may be, it will not
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances under which they were made, not misleading. In
addition, the Company shall furnish the Purchaser’s counsel with copies of all
intended written responses to the comments contemplated in clause (C) of this
Section 4(d) not later than one (1) business day in advance of the filing of
such responses with the SEC so that the Purchasers shall have the opportunity to
comment thereon, if relevant to the Purchaser;

        (e)     Furnish to Purchaser’s counsel (i) promptly after the same is
prepared and publicly distributed, filed with the SEC, or received by the
Company, one (1) copy of the Registration Statement, each preliminary prospectus
and prospectus, and each amendment or supplement thereto, and (ii) such number
of copies of a prospectus, and all amendments and supplements thereto and such
other documents, as such Purchaser may reasonably request in order to facilitate
the disposition of the Registrable Securities owned by the Purchaser;

6

--------------------------------------------------------------------------------



        (f)     As promptly as practicable after becoming aware thereof, notify
Purchaser’s counsel of the happening of any event of which the Company has
knowledge, as a result of which the prospectus included in the Registration
Statement, as then in effect, includes an untrue statement of a material fact or
omits to state a material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading, and use its best efforts promptly to prepare a supplement
or amendment to the Registration Statement or other appropriate filing with the
SEC to correct such untrue statement or omission, and deliver a number of copies
of such supplement or amendment to the Purchaser as the Purchaser may reasonably
request;

        (g)     As promptly as practicable after becoming aware thereof, notify
the Purchaser who holds the Registrable Securities being sold (or, in the event
of an underwritten offering, the managing underwriters) of the issuance by the
SEC of a Notice of Effectiveness or any notice of effectiveness or any stop
order or other suspension of the effectiveness of the Registration Statement at
the earliest possible time;

        (h)     Use its reasonable efforts to secure and maintain the
designation of all the Registrable Securities covered by the Registration
Statement on the Principal Trading Market within the meaning of Rule 11Aa2-1 of
the SEC under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), and the quotation of the Registrable Securities on the Principal Trading
Market;

        (i)     Cooperate with the Purchaser to facilitate the timely
preparation and delivery of certificates for the Registrable Securities to be
offered pursuant to the Registration Statement and enable such certificates for
the Registrable Securities to be in such denominations or amounts as the case
may be, as the Purchaser may reasonably request, and, within five (5) business
days after a Registration Statement which includes Registrable Securities is
ordered effective by the SEC, the Company shall deliver, and shall cause legal
counsel selected by the Company to deliver, to the transfer agent for the
Registrable Securities (with a copy to Purchaser’s counsel) an appropriate
instruction and opinion of such counsel;

        (j)     For a period of 30 days from the Effective Date, not file a
registration statement covering any additional shares of Common Stock (excluding
on Form S-4 or Form S-8, or an amendment or supplement to a previously-filed
registration statement); and

        (k)     Take all other reasonable actions necessary to expedite and
facilitate disposition by the Purchaser of the Registrable Securities pursuant
to the Registration Statement.

7

--------------------------------------------------------------------------------



        5.    Obligations of the Purchaser. In connection with the registration
of the Registrable Securities, the Purchaser shall have the following
obligations:

        (a)     The Purchaser, by the Purchaser’s acceptance of the Registrable
Securities, agrees to cooperate with the Company as reasonably requested by the
Company in connection with the preparation and filing of the Registration
Statement hereunder, unless the Purchaser has notified the Company in writing of
the Purchaser’s election to exclude all of the Purchaser’s Registrable
Securities from the Registration Statement; and

        (b)     The Purchaser agrees that, upon receipt of any notice from the
Company of the happening of any event of the kind described in Section 4(f) or
4(g), above, the Purchaser will immediately discontinue disposition of
Registrable Securities pursuant to the Registration Statement covering such
Registrable Securities until the Purchaser’s receipt of the copies of the
supplemented or amended prospectus contemplated by Section 4(f) or 4(g) and, if
so directed by the Company, the Purchaser shall deliver to the Company (at the
expense of the Company) or destroy (and deliver to the Company a certificate of
destruction) all copies in the Purchaser’s possession, of the prospectus
covering such Registrable Securities current at the time of receipt of such
notice, provided that the Purchaser may retain one archival copy (to the extent
such prospectus is not filed with the SEC).

        6.    Expenses of Registration.

        (a)     All expenses (other than (i) underwriting discounts and
commissions of the Purchaser and (ii) expenses of the Purchaser’s counsel
incurred in connection with registrations, filings or qualifications pursuant to
Section 4), including, without limitation, all registration, listing, and
qualifications fees, printers and accounting fees, the fees and disbursements of
counsel for the Company shall be borne by the Company.

        (b)     The Company has not, as of the date hereof, nor shall the
Company on or after the date of this Agreement, enter into any agreement with
respect to its securities that is inconsistent with the rights granted to the
Purchaser in this Agreement or the Purchase Agreement, except as disclosed
therein.

        7.    Indemnification. After Registrable Securities are included in a
Registration Statement under this Agreement:

8

--------------------------------------------------------------------------------



        (a)     To the extent permitted by law, the Company will indemnify and
hold harmless, the Purchaser, the directors, if any, of the Purchaser, the
officers, if any, of the Purchaser (each, an “Indemnified Party”), against any
losses, claims, damages, liabilities or expenses (joint or several) incurred
(collectively, “Claims”) to which any of them may become subject under the
Securities Act, the Exchange Act or otherwise, insofar as such Claims (or
actions or proceedings, whether commenced in respect thereof) arise out of or
are based upon: (i) any untrue statement or untrue statement of a material fact
contained in the Registration Statement or any post-effective amendment thereof
or the omission or alleged omission to state therein a material fact required to
be stated therein or necessary to make the statements therein not misleading,
(ii) any untrue statement or untrue statement of a material fact contained in
the final prospectus (as amended or supplemented, if the Company files any
amendment thereof or supplement thereto with the SEC) or the omission or alleged
omission to state therein any material fact necessary to make the statements
made therein, in the light of the circumstances under which the statements
therein were made, not misleading or (iii) any violation or alleged violation by
the Company of the Securities Act, the Exchange Act, any state securities law or
any rule or regulation under the Securities Act, the Exchange Act or any state
securities law (the matters in the foregoing clauses (i) through (iii) being
collectively referred to as “Violations”). The Company shall reimburse the
Purchaser for any reasonable legal fees or other reasonable expenses incurred by
them in connection with investigating or defending any such Claim.
Notwithstanding anything to the contrary contained herein, the indemnification
agreement contained in this Section 7(a) shall not (i) apply to any Claims
arising out of or based upon a Violation which occurs in reliance upon and in
conformity with information furnished in writing to the Company by or on behalf
of any Indemnified Party expressly for use in connection with the preparation of
the Registration Statement or any such amendment thereof or supplement thereto;
(ii) be available to the extent such Claim is based on a failure of the
Purchaser to deliver or cause to be delivered the prospectus made available by
the Company; or (iii) apply to amounts paid in settlement of any Claim if such
settlement is effected without the prior written consent of the Company, which
consent shall not be unreasonably withheld. The Purchaser will indemnify the
Company, its officers, directors and agents (including legal counsel) (each an
“Indemnified Party”) against any claims arising out of or based upon a Violation
which occurs in reliance upon and in conformity with information furnished in
writing to the Company, by or on behalf of such Purchaser, expressly for use in
connection with the preparation of the Registration Statement, subject to such
limitations and conditions set forth in this Section 7. The Purchaser shall
reimburse the Company for any reasonable legal fees or other reasonable expenses
incurred by it in connection with investigating or defending any such Claim.
Such indemnity shall remain in full force and effect regardless of any
investigation made by or on behalf of the Indemnified Party, and shall survive
the offering and transfer of the Registrable Securities by the Purchaser.

        (b)     Promptly after receipt by an Indemnified Party under this
Section 7 of notice of the commencement of any action (including any
governmental action), such Indemnified Party shall, if a Claim in respect
thereof is to be made against any indemnifying party under this Section 7,
deliver to the indemnifying party a written notice of the commencement thereof
and the indemnifying party shall have the right to participate in, and, to the
extent the indemnifying party so desires, jointly with any other indemnifying
party similarly noticed, to assume control of the defense thereof with counsel
mutually satisfactory to the indemnifying party and the Indemnified Party, as
the case may be; provided, however, that an Indemnified Party shall have the
right to retain its own counsel with the reasonable fees and expenses to be paid
by the indemnifying party, if, in the reasonable opinion of counsel retained by
the indemnifying party, the representation by such counsel of the Indemnified
Party and the indemnifying party would be inappropriate due to actual or
potential differing interests between such Indemnified Party and any other party
represented by such counsel in such proceeding. The failure to deliver written
notice to the indemnifying party within a reasonable time of the commencement of
any such action shall not relieve such indemnifying party of any liability to
the Indemnified Party under this Section 7 except to the extent that the
indemnifying party is prejudiced in its ability to defend such action. The
indemnification required by this Section 7 shall be made by periodic payments of
the amount thereof during the course of the investigation or defense as such
expense, loss, damage or liability is incurred and is due and payable.

9

--------------------------------------------------------------------------------



        8.    Contribution. To the extent any indemnification by an indemnifying
party is prohibited or limited by law, the indemnifying party agrees to make the
maximum contribution with respect to any amounts for which it would otherwise be
liable under Section 7 to the fullest extent permitted by law; provided,
however, that (a) no contribution shall be made under circumstances where the
maker would not have been liable for indemnification under the fault standards
set forth in Section 7; (b) no seller of Registrable Securities guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any seller of Registrable
Securities who was not guilty of such fraudulent misrepresentation; and (c)
except where the seller has committed fraud (other than a fraud by reason of the
information included or omitted from the Registration Statement as to which the
Company has not given notice as contemplated under Section 4 hereof) or
intentional misconduct, contribution by any seller of Registrable Securities
shall be limited in amount to the net amount of proceeds received by such seller
from the sale of such Registrable Securities.

        9.    Reports under Securities Act and Exchange Act. With a view to
making available to the Purchaser the benefits of Rule 144 promulgated under the
Securities Act or any other similar rule or regulation of the SEC that may at
any time permit Purchaser to sell securities of the Company to the public
without Registration (“Rule 144”), the Company agrees to:

        (a)     make and keep public information available, as those terms are
understood and defined in Rule 144;

        (b)     file with the SEC in a timely manner all reports and other
documents required of the Company under the Securities Act and the Exchange Act;

        (c)     furnish to the Purchaser so long as the Purchaser owns
Registrable Securities, promptly upon request, (i) a written statement by the
Company that it has complied with the reporting requirements of Rule 144, the
Securities Act and the Exchange Act , a copy of the most recent annual or
quarterly report of the Company and such other reports and documents so filed by
the Company and (iii) such other information as may be reasonably requested to
permit the Purchaser to sell such securities pursuant to Rule 144 without
Registration.

10

--------------------------------------------------------------------------------



        10.    Assignment of the Registration Rights. The rights to have the
Company register Registrable Securities pursuant to this Agreement shall be
automatically assigned by the Purchaser to any transferee of the Registrable
Securities (or all or any portion of any unconverted Debenture) only if the
Company is, within a reasonable time after such transfer or assignment,
furnished with written notice of (a) the name and address of such transferee or
assignee and (b) the securities with respect to which such registration rights
are being transferred or assigned.

        11.    Amendment of Registration Rights. Any provision of this Agreement
may be amended and the observance thereof may be waived (either generally or in
a particular instance and either retroactively or prospectively), only with the
written consent of the Company and the Purchaser. Any amendment or waiver
affected in accordance with this Section 11 shall be binding upon the Purchaser
and the Company.

        12.    Miscellaneous.

        (a)     A person or entity is deemed to be a purchaser of Registrable
Securities whenever such person or entity owns of record such Registrable
Securities. If the Company receives conflicting instructions, notices or
elections from two or more persons or entities with respect to the same
Registrable Securities, the Company shall act upon the basis of instructions,
notice or election received from the registered owner of such Registrable
Securities.

        (b)     Notices required or permitted to be given hereunder shall be
given in the manner contemplated by the Purchase Agreement, (i) if to the
Company or to the Purchaser, to their respective address and the address of
their counsel as contemplated by the Purchase Agreement, and (ii) if to any
other transferee purchaser, at such address as such purchaser shall have
provided in writing to the Company, or at such other address as each such party
furnishes by notice given in accordance with this Section 12(b).

        (c)     Failure of any party to exercise any right or remedy under this
Agreement or otherwise, or delay by a party in exercising such right or remedy,
shall not operate as a waiver thereof.

        (d)     This Agreement shall be governed by and interpreted in
accordance with the laws of the State of Delaware for contracts to be wholly
performed in such state and without giving effect to the principles thereof
regarding the conflict of laws. Each of the parties consents to the jurisdiction
of the federal courts or the state courts of the State of Delaware in connection
with any dispute arising under this Agreement and hereby waives, to the maximum
extent permitted by law, any objection, including any objection based on forum
non coveniens, to the bringing of any such proceeding in such jurisdictions. To
the extent determined by such court, the Company shall reimburse the Purchaser
for any reasonable legal fees and disbursements incurred by the Purchaser in
enforcement of or protection of any of its rights under this Agreement.

11

--------------------------------------------------------------------------------



        (e)     EACH OF THE PARTIES HERETO HEREBY WAIVES TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY WITH
RESPECT TO ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN
CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT. EACH OF THE PARTIES HERETO HEREBY (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF THE OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO
ENTER INTO THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT,
AS APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS SECTION.

        (f)     If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement or the
validity or enforceability of this Agreement in any other jurisdiction.

        (g)     Subject to the requirements of Section 10 of this Agreement,
this Agreement shall inure to the benefit of and be binding upon the successors
and assigns of each of the parties hereto.

        (h)     All pronouns and any variations thereof refer to the masculine,
feminine or neuter, singular or plural, as the context may require.

        (i)     The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning thereof.

        (j)     This Agreement may be executed in one or more counterparts, each
of which shall be deemed an original but all of which shall constitute one and
the same agreement. This Agreement, once executed by a party, may be delivered
to the other party hereto by telephone line facsimile transmission of a copy of
this Agreement bearing the signature of the party so delivering this Agreement.

        (k)     This Agreement constitutes the entire agreement among the
parties hereto with respect to the subject matter hereof. There are no
restrictions, promises, warranties or undertakings, other than those set forth
or referred to herein. This Agreement supersedes all prior agreements and
understandings among the parties hereto with respect to the subject matter
hereof. This Agreement may be amended only by an instrument in writing signed by
the party to be charged with enforcement thereof.

        (l)     The Company acknowledges that any failure by the Company to
perform its obligations under Section 4(a) hereof, or any delay in such
performance could result in loss to the Purchaser, and the Company agrees that,
in addition to any other liability the Company may have by reason of such
failure or delay, the Company shall be liable for all direct damages caused by
any such failure or delay, unless the same is the result of force majeure.
Neither party shall be liable for consequential damages.

12

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
as of the day and year first above written.

  COMPANY:


  ELECTRO ENERGY, INC.


  By: /s/ Timothy E. Coyne

  Name: Timothy E. Coyne
Title: Chief Financial Officer




  PURCHASER:


  THE QUERCUS TRUST


  By: /s/ David Gelbaum

  Name: David Gelbaum
Title: Trustee


13

--------------------------------------------------------------------------------